Citation Nr: 0204937	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  00-13 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the income of the veteran's spouse should be included 
in the veteran's countable income for the purpose of 
nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1953 to June 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which reduced the monthly amount of the veteran's pension 
benefits on the basis of his spouse's earned income.  The 
veteran subsequently perfected a timely appeal regarding that 
decision.


REMAND

A report of contact dated in April 2002 shows that a 
representative of VA spoke with the veteran by telephone, and 
was informed that he wished to appear at a personal hearing 
at the RO.  Pursuant to 38 C.F.R. § 20.700 (2001), a hearing 
on appeal will be granted if a veteran, or a veteran's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the veteran an opportunity for a 
hearing.  See 38 U.S.C.A. § 7107(b) (West 1991 & Supp. 2001).  
Because the Board may not proceed with an adjudication of the 
veteran's claim without affording him an opportunity for the 
hearing he requested, a remand is required.

Accordingly, this case is remanded for the following:

The RO should take steps to schedule the 
veteran for a personal hearing, to be 
conducted either by a traveling member of 
the Board or a Hearing Officer, according 
to his request.  Appropriate notification 
should be given to the veteran, and such 
notification should be documented and 
associated with the veteran's claims 
folder.

The case should be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




